DETAILED ACTION

Response to Amendment 
The amendment of 01 March 2021 has been entered.  Claims 1, 6 and 16 have been amended and claim 4 has been cancelled. Claims 1-3 and 5-16 are pending in this application with claims 1 and 16 being independent claims.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Gallagher on 22 April 2021.

The application has been amended as follows: 
In the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application.
	
1.	(Currently Amended) A hand dryer comprising:
	a housing in which a cavity accessible from outside through a housing opening is formed for accommodating hands to be dried by an airflow; 
	a device for generating the airflow;
	a device for generating UV radiation comprising at least one lamp that emits light in an ultraviolet wavelength range, which is arranged in the housing in such a manner that the device for generating UV radiation emits an UV radiation into the cavity; 
	wherein the device for generating UV radiation is configured such that the UV radiation emitted into the cavity has a wavelength in a range from 200 nm to 380 nm, wherein the UV radiation includes a maximum of 20% having a wavelength in a range of 228 nm to 380 nm; and
	wherein a lamp bulb of the at least one lamp is arranged in the housing such that a part of the lamp bulb projects into the cavity while a predominant part of the lamp bulb is located outside the cavity.

2.	(Currently Amended) The hand dryer according to claim 1, wherein the device for generating UV radiation is configured such that the UV radiation emitted into the cavity having the wavelength in the range from 200 nm to 380 nm includes a maximum of 15% having the wavelength in the range of 228 nm to 380 nm.

3.	(Previously Presented) The hand dryer according to claim 1, wherein the at least one lamp comprises at least one of the following:
	 the at least one lamp has a main emission wavelength below 228 nm; and/or
	 the at least one lamp generates radiation which excites a fluorescent material, the radiation emitted by excitation of the fluorescent material having a main wavelength below 228 nm; and/or
	 the at least one lamp in combination with a filter material that filters out UV radiation with the wavelength in the range from 228 nm to 300 nm.

4,	(Cancelled).

5.	(Previously Presented) The hand dryer according to claim 1, wherein a lamp bulb of the at least one lamp is arranged completely inside the cavity.



7.	(Previously Presented) The hand dryer according to claim 3, wherein the filter material is attached to a lamp bulb of the at least one lamp and/or a window component, or the window component comprises the filter material.

8.	(Previously Presented) The hand dryer according to claim 1, wherein a lamp bulb of the at least one lamp is surrounded by a reflector, the reflector leaving open a radiation emission opening and reflecting the UV radiation with the wavelength below 228 nm towards the cavity.

9.	(Previously Presented) The hand dryer according to claim 8, wherein the reflector is a metal coating of the lamp bulb or a metal sleeve, which metal sleeve is arranged on an exterior of the lamp bulb and which leaves free the radiation emission opening.

10.	(Previously Presented) The hand dryer according to claim 8, wherein the radiation emission opening is configured to allow the UV radiation to pass towards the cavity at an opening angle (ϴ) of at least 30°.

11.	(Previously Presented) The hand dryer according to claim 1, wherein the at least one lamp further comprises two lamps, which are arranged on opposite sides of the cavity.

12.	(Previously Presented) The hand dryer according to claim 1, wherein at least one flat nozzle on respective opposite sides of the cavity, is provided in an area adjacent to the housing opening and is configured to discharge an airflow into the cavity at a velocity of at least 15 m/s.

13.	(Previously Presented) The hand dryer according to claim 12, wherein the at least one lamp is arranged within a strip-shaped area which is located opposite one of the at least one flat nozzle on a sidewall delimiting the cavity and which has edges that correspond to section lines 

14.	(Previously Presented) The hand dryer according to claim 1, wherein at least areas of at least a part of walls delimiting the cavity are provided with a photocatalyst.

15.	(Previously Presented) The hand dryer according to claim 14, wherein the photocatalyst comprises titanium dioxide, which is contained in a coating applied to a surface of the walls or incorporated into a wall material.

16.	(Cancelled).

The following is an examiner’s statement of reasons for allowance: Because the independent claim 1 has amended to include the feature of dependent claim 4 (now cancelled) as indicated in the last Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795